NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4819-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEVANTE DORMENA,

     Defendant-Appellant.
_______________________

                   Submitted September 20, 2021 – Decided September 27, 2021

                   Before Judges Fasciale and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 18-06-0519.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ashley Brooks, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Following a guilty plea, defendant appeals from his conviction for second-

degree aggravated assault, N.J.S.A. 2C:12-1(b)(1).        We remand for re-

sentencing for reasons unrelated to the enactment of N.J.S.A. 2C:44-1(b)(14)—

a new mitigating factor—specifically because the judge made no findings as to

N.J.S.A. 2C:44-1(b)(13). But on remand, the judge will view defendant as he

stands before the court on that day and therefore may consider mitigating factor

fourteen.

      On appeal, defendant argues:

            POINT I

            RESENTENCING IS REQUIRED BECAUSE THE
            [JUDGE] FAILED TO FIND CLEARLY PRESENT
            MITIGATING       FACTOR       THIRTEEN;
            [DEFENDANT]      WAS     SUBSTANTIALLY
            INFLUENCED    BY   HIS  MORE    MATURE
            CODEFENDANT,     WHO   WAS   PRIMARILY
            RESPONSIBLE FOR THE OFFENSE. (Not Raised
            Below).

            POINT II

            [DEFENDANT] SHOULD BE RESENTENCED
            BECAUSE JUVENILE DEFENDANTS . . . DESIST
            FROM CRIME, AND THE [JUDGE] THUS ERRED
            IN FINDING AGGRAVATING FACTORS THREE
            AND NINE AND ASSIGNING THEM "VERY, VERY
            SUBSTANTIAL"       AND      "OVERWHELMING"
            WEIGHTS. (Not Raised Below).



                                                                          A-4819-18
                                       2
             POINT III

             THE    LAW      REQUIRING       SENTENCING
             MITIGATION FOR YOUTHFUL DEFENDANTS
             MUST BE RETROACTIVELY APPLIED TO
             PENDING CASES. (Not Raised Below).

                  A. The Legislature Did Not Express [A] Clear
                  Intent [F]or Prospective Application [I]n [T]he
                  Plain Language [O]f [T]he Statute.

                  B. The Legislative History [A]nd Purpose [T]o
                  Require Broad Consideration [O]f Youth [I]n
                  Sentencing Militates [I]n Favor [O]f Retroactive
                  Application.

                  C. The Ameliorative Nature [O]f The Law
                  Strongly Suggests [T]hat [T]he Legislature
                  Would Have Intended [F]or Retroactive
                  Application.

                  D. Because No Manifest Injustice Would Result
                  [F]rom Applying [T]he Statute [T]o Cases
                  Pending [O]n Direct Appeal, [T]he Statute
                  Should Be So Applied.

                  E. The Savings Statute Does Not Preclude
                  Retroactive Application [O]f Ameliorative
                  Legislative Changes, Like [T]he One [A]t Issue
                  Here.

      In January 2019, defendant pled guilty to second-degree aggravated

assault.   Under the plea agreement, defendant understood the State would

recommend ten years in prison subject to the No Early Release Act (NERA),

N.J.S.A. 2C:43-7.2. However, defendant could argue for less than ten years

                                                                     A-4819-18
                                      3
"based on [mitigating] factor [twelve]," which defendant's sentencing counsel

argued warranted a four-year prison term subject to NERA. In May 2019, the

judge imposed a seven-year prison term subject to NERA.

      On appeal, defendant argues the judge erred by failing to find mitigating

factor N.J.S.A. 2C:44-1(b)(13) (stating "[t]he conduct of a youthful defendant

was substantially influenced by another person more mature than the

defendant"), and by finding aggravating factors N.J.S.A. 2C:44-1(a)(3) (stating

"[t]he risk that the defendant will commit another offense") and N.J.S.A. 2C:44-

1(a)(9) (stating "[t]he need for deterring the defendant and others from violating

the law"). For these reasons alone, defendant urges us to vacate the conviction

for aggravated assault and remand for re-sentencing.

      A year and one-half after the judge sentenced defendant, the Legislature

enacted N.J.S.A. 2C:44-1(b)(14), a mitigating factor that may apply when "[t]he

defendant was under [twenty-six] years of age at the time of the commission of

the offense." Defendant initially argued in his merits brief that N.J.S.A. 2C:44-

1(b)(14) applies retroactively and that the judge should have considered the new

factor on remand. But after we later rendered our opinion in State v. Bellamy,

___ N.J. Super. ___ (App. Div. 2021) (allowing consideration of the new

mitigating factor because a re-sentencing was unrelated to the adoption of the


                                                                            A-4819-18
                                        4
statute), defendant's appellate counsel submitted a letter under Rule 2:6-11(d)

pointing out that we need not reach the question of retroactivity because we

should remand for reasons unrelated to the enactment of the statute. If we agree,

defendant argues—like in Bellamy—then the remand judge should be permitted

to consider mitigating factor fourteen because that judge would view defendant

as he stands before the judge on that day.

        In his May 8, 2019 letter to the judge, defendant's sentencing counsel1

conceded that aggravating factor nine "certainly applies." And in fairness to the

judge, defendant's sentencing counsel did not argue for mitigating factor thirteen

or against aggravating factor three. Even though the judge did not explicitly

analyze mitigating factor thirteen, he remarked "I understand you were young

[and are] still young," and—potentially referring to defendant's nineteen-year-

old friend who also pled guilty to a more serious charge—that defendant may

have behaved more like a follower. 2 The State contends, and might very well




1
    This individual is not defendant's appellate counsel.
2
   Defendant was seventeen years old at the time of this senseless incident.
Defendant, who was nineteen years old at sentencing, was waived up and treated
as an adult.


                                                                            A-4819-18
                                         5
be correct,3 that mitigating factor thirteen is inapplicable because a more mature

person did not substantially influence defendant. However, the judge did not

explicitly make such findings, even though he remarked that defendant was and

is young.

      We therefore remand for re-sentencing anew, which we leave to the

discretion of the judge. At that time, the judge will view defendant as he stands

before the court on the day of re-sentencing, and like in Bellamy, the judge may

also consider mitigating factor fourteen as doing so would be a prospective

application of the new statute. On remand, counsel may argue the applicability

or inapplicability of any aggravating or mitigating factor. We do not retain

jurisdiction.




3
  On remand, we in no way imply or suggest the applicability or inapplicability
of any aggravating or mitigating factor. And, in this opinion, we need not reach
the question of retroactivity.
                                                                            A-4819-18
                                        6